Exhibit 10.53
CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (hereinafter the “Agreement”) is entered this
11th day of November, 2008 by and between Trimax, LLC (hereinafter “Consultant”)
a Delaware Limited Liability Company and Ecology Coatings (hereinafter
“Client”), a Nevada corporation, with reference to the following:
R E C I T A L S:
WHEREAS, Client desires to be assured of the association and services of
Consultant in order to avail itself of Consultant’s experience, skills,
abilities, knowledge, and background to facilitate long range strategic
planning, and to advise Client in business and/or financial matters and is
therefore willing to engage Consultant upon the terms and conditions set forth
herein.
WHEREAS, Consultant desires to be assured, and Client desires to assure
Consultant, that, if Consultant associates with Client and allocates its
resources necessary to provide Client with its services as Client requires and
expects, the Consultant will be paid the consideration described herein and said
consideration will be nonrefundable, regardless of the circumstances.
WHEREAS, the Consultant agrees to be engaged and retained by the Client and
Client agrees to engage and retain Consultant upon the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Engagement. Client hereby engages Consultant on a non-exclusive basis, and
Consultant hereby accepts the engagement to become financial Consultant to
Client and to render such advice, consultation, information, and services to the
Directors and/or Officers of Client regarding identifying and developing new
revenue sources for Client. The parties hereby terminate the prior Consulting
Agreement dated July 1, 2006.
2. Term. The term (“Term”) of this Agreement shall commence on the date hereof
and continue for one (1) year. The Agreement may be extended upon agreement by
both parties, unless or until the Agreement is terminated. Either party may
cancel this Agreement upon five days written notice in the event either party
violates any material provision of this Agreement and fails to cure such
violation within five (5) days of written notification of such violation from
the other party or if either party violates their Mutual Release. Such
cancellation shall not excuse the breach or non-performance by the other party
or relieve the breaching party of its obligation incurred prior to the date of
cancellation.

 

 



--------------------------------------------------------------------------------



 



3. Due Diligence. Client shall supply and deliver to Consultant all information
relating to Client’s business as may be reasonably requested by the Consultant
to enable Consultant to provide the consulting services described in paragraph 1
hereof.
4. Compensation and Fees. As consideration for Consultant entering into this
Agreement, Client agrees to pay and deliver to Consultant the consideration
stated in Exhibit A, which is attached hereto and incorporated by reference
herein.
5. Exclusivity; Performance; Confidentiality. The services of Consultant
hereunder shall not be exclusive, and Consultant and his agents may perform
similar or different services for other persons or entities whether or not they
are competitors of Client. Consultant agrees that it will, at all times,
faithfully and in a professional manner perform all of the duties that may be
reasonably required of Consultant pursuant to the terms of this Agreement.
Consultant shall be required to expend only such time as is necessary to service
Client in a commercially reasonable manner. Consultant does not guarantee that
its efforts will have any impact upon the Client’s business or that there will
be any specific result or improvement from Consultant’s efforts. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Client and obtained during its engagement with Client, shall not be, directly
or indirectly, disclosed without the prior express written consent of Client,
unless and until such information is otherwise known to the public generally or
is not otherwise secret and confidential. Consultant will no longer associate or
communicate, directly or indirectly, with Client’s former General Counsel, Adam
Tracy, with respect to any Client confidential information. and will not
disclose any non-public Client information, confidential information or
otherwise, to Adam Tracy; provided , however, that in the event disclosure is
required by law, Consultant will provide Client with notice prior to making the
disclosure so that Client may seek a protective order. Consultant will fully
cooperate and assist Client in any proceeding, hearing or litigation the
Consultant has with Adam Tracy, including providing testimony, affidavits and
background information.
6. Independent Contractor. In its performance hereunder, Consultant and his
agents shall be an independent contractor. Consultant shall complete the
services required hereunder according to his own means and methods of work,
shall be in the exclusive charge and control of Consultant and which shall not
be subject to the control or supervision of Client, except as to the results of
the work. Client acknowledges that nothing in this Agreement shall be construed
to require Consultant to provide services to Client at any specific time, or in
any specific place or manner. Payments to Consultant hereunder shall not be
subject to withholding taxes or other employment taxes as required with respect
to compensation paid to an employee.

 

2



--------------------------------------------------------------------------------



 



7. Arbitration and Fees. Any controversy or claim arising out of or relating to
this Agreement, or breach thereof, may be resolved by mutual agreement; or if
not, shall be settled in accordance with the Arbitration rules of the American
Arbitration Association in Detroit, Michigan. Any decision or award rendered by
the arbitrators shall be binding upon the parties and shall be enforceable as a
judgment in any court of competent jurisdiction. The prevailing party in such
arbitration or other proceeding shall be entitled, in addition to such other
relief as many be granted, to a reasonable sum as and for attorney’s fees in
such arbitration or other proceeding which may be determined by the arbitrator
or other officer in such proceeding. If collection is required for any payment
not made when due, the creditor shall collect statutory interest and the cost of
collection, including attorney’s fees whether or not court action is required
for enforcement. The prevailing party in any such proceeding shall also be
entitled to reasonable attorneys’ fees and costs in connection all appeals of
any judgment.
8. Notices. Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) certified mail, postage prepaid,
return receipt requested and First Class mail; or (ii) overnight delivery with
confirmation of delivery; or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid, addressed as follows:

     
If to the Client:
  Ecology Coatings
 
   
Address:
  2701 Cambridge Court, Suite 100 
 
  Auburn Hills, Michigan 48326 
 
  Attn: General Counsel & Secretary
 
   
Facsimile No.:
  248-370-9908
 
   
If to Consultant:
  Trimax, LLC
 
   
Address:
  220 Cranbrook Road
 
  Bloomfield Hills, MI 48304 
 
   
Facsimile No:
  248.645.1128 

or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing is impossible due to an absence of
postal service, and other methods of sending notice are not otherwise available,
notice shall be hand-delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered, as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date sent by facsimile if
a copy of such notice is also mailed by first class mail on the date sent by
facsimile; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.

 

3



--------------------------------------------------------------------------------



 



9. Additional Provisions. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision and no
waiver shall constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver. No supplement, modification,
or amendment of this Agreement shall be binding unless executed in writing by
all parties. This Agreement constitutes the entire agreement between the parties
and supersedes any prior agreements or negotiations. There are no third party
beneficiaries of this Agreement. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Michigan,
regardless of laws of conflicts.
10. Recitals. The Recitals are incorporated herein by this reference and made a
material part of this Agreement.
(Signatures on next page)

4



--------------------------------------------------------------------------------



 



The parties hereto have entered into this Agreement on the date first written
above.
“Client”
Ecology Coatings, Inc.
a Nevada corporation
/s/ Rober G. Crockett          
By: Robert G. Crockett
Title: CEO
“Consultant”
Trimax, LLC
a Delaware limited liability company
/s/ Daryl Repokis          
By: Daryl Repokis
Title: Manager

 

5



--------------------------------------------------------------------------------



 



Exhibit A — Compensation Trimax, LLC

     
Monthly Compensation:
  $7,500 per month, payable on the 1st day of each month. If payment is not made
within 10 days of the due date, such amounts due shall accrue interest as the
rate of three percent (3%) until paid.
 
   
Commission For New Business:
  15% of collected gross revenue for fees associated with Licensing, Exclusivity
and Royalties from clients that Consultant initiates for as long as they
continue to pay Ecology such fees whether Consultant is still under contract
with Client or not.
 
   
 
  3% of collected gross revenue for product sales to clients that Consultant
initiates for as long as remain a client of Ecology whether Consultant is still
under contract with Client or not.

Requirements:

  •  
A material requirement of this Agreement is that Consultant secures new
customers for Ecology. Consultant will work on behalf of Ecology a minimum of 40
hours per week.
    •  
Within 10 days, Consultant must provide Ecology with a list of potential
customers Consultant will initially target to allow Ecology to determine whether
there are any potential conflicts with its sales activities or the activities of
other sales consultants.
    •  
Consultant must “register” each new potential customer within 10 days of initial
contact. Commissions will not be paid on sales to customers who were not
registered by Consultant prior to Ecology’s first contact with the customer.
Ecology will be the sole and final arbiter of any disputes concerning sales
commissions.
    •  
Consultant must only use marketing, sales and technical material previously
approved by Ecology.
    •  
Consultant must notify Ecology of each meeting with a potential customer to give
Ecology the opportunity to attend such meetings. Consultant must send Ecology a
summary of each meeting with a potential customer.
    •  
Ecology will establish pricing, terms and agreements for all customers.
    •  
Advertising of Ecology’s products must have Ecology’s prior approval.
    •  
Consultant is granted a limited license to use Ecology’s registered marks in a
form and manner as approved by Ecology. Consultant is not granted any other
rights in Ecology’s intellectual property.
    •  
Consultant is responsible for all of its expenses incurred in the sales process.
    •  
If a refund of revenue is made to a customer acquired through Consultant,
Consultant shall immediately reimburse Ecology the amount of commissions paid to
Consultant for the refunded amount.

 

6